Exhibit 10.2

LOGO [g83369img2.jpg]

Amendment Agreement

PMI Mortgage Insurance Co.

QBE Holdings (AAP) Pty Limited

QBE Insurance Group Limited

Share Sale Agreement

Australia

Allens Arthur Robinson

Deutsche Bank Place

Corner Hunter and Phillip Streets

Sydney NSW 2000 Australia

Tel +61 2 9230 4000

Fax +61 2 9230 5333

www.aar.com.au

© Copyright Allens Arthur Robinson, Australia 2008



--------------------------------------------------------------------------------

Amendment    LOGO [g83369img3.jpg]

Table of Contents

 

1.      Definitions and Interpretation

   1

2.      Amendments

   1

3.      Effective Date

   2

4.      Remaining Provisions Unaffected

   2

5.      Governing Law and Jurisdiction

   2

6.      Counterparts

   3

Schedule

   4

Schedule 11 – Adjustment to Value of the Note for the HK Sale Agreement

   4

 

Page (i)



--------------------------------------------------------------------------------

Amendment    LOGO [g83369img3.jpg]

 

Date    29 August 2008

Parties

  

1.

   PMI Mortgage Insurance Co. of 3003 Oak Road, Walnut Creek, CA 94597, United
States of America (the Vendor).

2.

   QBE Holdings (AAP) Pty Limited ABN 26 000 005 881 of Level 2, 82 Pitt Street,
Sydney NSW 2000, Australia (the Purchaser).

3.

   QBE Insurance Group Limited ABN 28 008 485 014 of Level 2, 82 Pitt Street,
Sydney NSW 2000, Australia (the Note Issuer).

Recitals

  

A

   The Vendor, the Purchaser and the Note Issuer are parties to a Share Sale
Agreement dated 14 August 2008 (the Principal Share Sale Agreement) under which
the Vendor has agreed to sell to the Purchaser all of the issued shares in PMI
Mortgage Insurance Australia (Holdings) Pty Limited on the terms set out in the
Principal Share Sale Agreement.

B

   The parties wish to amend the Principal Share Sale Agreement in the manner
set out in this Agreement.

It is agreed as follows.

 

1. Definitions and Interpretation

 

  (a) Words which are defined in the Principal Share Sale Agreement and which
are used in this Agreement have the same meaning in this Agreement as in the
Principal Share Sale Agreement, unless the context requires otherwise.

 

  (b) The provisions of clauses 1.2 and 1.3 of the Principal Share Sale
Agreement form part of this Agreement as if set out in full in this Agreement.

 

2. Amendments

The Principal Share Sale Agreement is amended as follows.

 

  (a) Clause 6

In clause 6, the following paragraph is inserted after paragraph (b).

(c) The parties agree to comply with Schedule 11.

 

Page 1



--------------------------------------------------------------------------------

Amendment    LOGO [g83369img3.jpg]

 

  (b) Schedule 4 – Form of Note Deed

In the form of Note Deed which is set out in Schedule 4:

 

  (i) In clause 1.1, after the definition of Governmental Entity, the following
definition is inserted.

HK Note means the note deed issued pursuant to and in accordance with the HK
Sale Agreement between the Note Issuer and The PMI Group, Inc.

 

  (ii) In clause 1.1, after the definition of HK Note, the following definition
is inserted.

HK Sale Agreement means the share sale deed dated on or around 29 August 2008
between The PMI Group, Inc., QBE Holdings (AAP) Pty Limited and QBE Insurance
Group Limited in relation to the sale of the shares in PMI Mortgage Insurance
Asia Limited.

 

  (iii) the following paragraph is inserted after paragraph 7(b).

 

  (c) subject to completion of the transaction under the HK Sale Agreement in
accordance with and subject to its terms (including without limitation the
issuing of the HK Note), and to the extent that there is an Australian Note
Shortfall as defined in the Share Sale Agreement, then the Principal and
Interest will be reduced to the extent and in accordance with the mechanism
provided for in Schedule 11 of the Share Sale Agreement.

 

  (c) New Schedule 11

The schedule to this Agreement is inserted as Schedule 11.

 

3. Effective Date

This Agreement takes effect, and the parties agree to be bound by the Principal
Share Sale Agreement as amended by this Agreement, from the date of this
Agreement (the Effective Date).

 

4. Remaining Provisions Unaffected

Except as specifically amended by this Agreement, all terms and conditions of
the Principal Share Sale Agreement remain in full force and effect. With effect
from the Effective Date (as defined in clause 3), the Principal Share Sale
Agreement as amended by this Agreement is to be read as a single integrated
document incorporating the amendments effected by this Agreement.

 

5. Governing Law and Jurisdiction

 

  (a) This Agreement is governed by the laws of the State of New South Wales.

 

  (b) Each party irrevocably and unconditionally:

 

  (i) submits to the non-exclusive jurisdiction of the courts of New South Wales
in connection with any suit, action or proceeding arising out of or relating to
this Agreement;

 

  (ii) waives, to the fullest extent it may legally and effectively do so, any
defence or objection based on absence of jurisdiction or inconvenient forum; and

 

Page 2



--------------------------------------------------------------------------------

Amendment    LOGO [g83369img3.jpg]

 

  (iii) consents to service of process in the manner provided for Notices in
clause 33 of the Principal Share Sale Agreement, provided that nothing in this
Agreement will affect the right of any party to serve process in any other
manner permitted by law.

 

  (c) The Vendor appoints Allens Arthur Robinson or their successor in Australia
as its agent for service.

 

6. Counterparts

This Agreement may be executed in any number of counterparts. All counterparts
together will be taken to constitute one instrument.

 

Page 3



--------------------------------------------------------------------------------

Amendment    LOGO [g83369img3.jpg]

Schedule

Schedule 11 – Adjustment to Value of the Note for the HK Sale Agreement

 

1. Subject to completion of the transaction under the HK Sale Agreement in
accordance with and subject to its terms (including without limitation the
issuing of the HK Note) and subject to paragraph 2 below, if the value of the HK
Note has been reduced to nil, the Note Issuer is entitled to reduce the value of
the Note (principal and interest) by an amount equal to the Australian Note
Shortfall.

 

2. The Purchaser shall not make a claim under the Reinsurance Cover in respect
of any portion of the Australian Note Shortfall which has been applied as a
reduction to the Note in accordance with this Schedule 11.

 

3. In this Schedule 11:

Australian Note Shortfall means any excess described in paragraph 6 of Schedule
3 of the HK Sale Agreement in respect of which:

 

  (a) the Note Issuer has not made a reduction under the HK Note; and

 

  (b) the Note Issuer has not made a reduction under the Note in accordance with
this Schedule 11.

HK Note means the note deed issued pursuant to and in accordance with the HK
Sale Agreement between the Note Issuer and The PMI Group, Inc.

Reinsurance Cover has the meaning given in Schedule 6.

 

Page 4



--------------------------------------------------------------------------------

Amendment    LOGO [g83369img3.jpg]

Executed as an agreement

 

Executed by PMI Mortgage Insurance Co:     /s/ Donald P. Lofe, Jr.     /s/
Andrew Cameron Director Signature     Director/Secretary Signature Donald P.
Lofe, Jr.     Andrew Cameron Print Name     Print Name

 

Executed in accordance with section 127 of the Corporations Act 2001 by QBE
Holdings (AAP) Pty Limited:     /s/ Frank O’Halloran     /s/ Duncan Ramsay
Director Signature     Director/Secretary Signature Frank O’Halloran     Duncan
Ramsay Print Name     Print Name

 

Executed in accordance with section 127 of the Corporations Act 2001 by QBE
Insurance Group Limited:     /s/ Frank O’Halloran     /s/ Duncan Ramsay Director
Signature     Director/Secretary Signature Frank O’Halloran     Duncan Ramsay
Print Name     Print Name

 

Page 5